Reed, J.
(dissenting)—I do not agree that this court should usurp the jury function and mandate that the depreciation schedule Puget Sound Power and Light Company (Puget Power) uses for accounting purposes is the sole measure of damages. Accordingly, I dissent.
From the materials considered by the trial court the following facts may be distilled: the wood pole was installed in 1970; Strong damaged the pole in 1984; Puget Power estimated that the average service life of a pole—for depreciation purposes—is 31 years; if properly maintained, a pole should last 50 or more years, unless hit by a car, struck by lightning, or injured by decay; under ideal conditions a wood pole may last indefinitely; the pole in question here was in "good" condition; there is no reasonable way to determine how long a given pole will last.
From this information the majority finds that there is no genuine issue of material fact and concludes that the proper measure of damages should be decided as a matter of law. The majority reasons as follows:
1. The appropriate measure of damages is the remaining useful life of the pole in question;
2. The useful life of the pole must be based on the depreciation schedule of 31 years;
3. Any other valuation method is too speculative because the pole could have been destroyed in some fashion before the estimated life of the pole expired.
Damages May Be Based Upon Reasonable Probabilities
The majority confuses speculation with reasonable probabilities. Citing to McKernan v. Aasheim, 102 Wn.2d 411, 687 P.2d 850 (1984), in which parents sued a doctor arguing that they had been damaged by the birth of a healthy, normal child after an unsuccessful sterilization operation, the majority says that damages must be denied unless they are established with reasonable certainty. Majority, at 436. However, the McKernan court denied liability for lack of proof of the fact of damage, not the extent of damage. The *440court did not hold that the amount of damage must be proved with any particular level of certainty. See McKer-nan, 102 Wn.2d at 419.
Where liability and the fact of damage are proven, damages need not be established with mathematical certainty. Instead, damages may be awarded so long as there is evidence from which the trier of fact reasonably could have arrived at the amount of damage. Thus, in Wenzler & Ward Plumbing & Heating Co. v. Sellen, 53 Wn.2d 96, 330 P.2d 1068 (1958), the court allowed damages for "as built" drawings and compaction of trenches, even though the exact amount of damages was not certain. The court quoted Bigelow v. RKO Radio Pictures, Inc., 327 U.S. 251, 90 L. Ed. 652, 66 S. Ct. 574 (1946):
"The most elementary conceptions of justice and public policy require that the wrongdoer shall bear the risk of the uncertainty which his own wrong has created."
Wenzler, 53 Wn.2d at 99.
Similarly, in Reefer Queen Co. v. Marine Constr. & Design Co., 73 Wn.2d 774, 781-82, 440 P.2d 448 (1968), the court held that the owner of a fishing vessel could recover lost profits on the basis of opinion testimony from the owner, as well as proof of results from similar vessels, even though the vessel in question did not have a prior profit history. See also, e.g., Sigman v. Stevens-Norton, Inc., 70 Wn.2d 915, 425 P.2d 891 (1967); Rasor v. Retail Credit Co., 87 Wn.2d 516, 531, 554 P.2d 1041 (1976).
Moreover, the court should adopt the measure of damages most beneficial to the injured party. Marrion v. Anderson, 36 Wn.2d 353, 355, 218 P.2d 320 (1950); DeYoung v. Swenson, 6 Wn. App. 452, 454, 493 P.2d 1247 (1972). The rule is not unreasonable, and the defendant need pay only so much as will make the plaintiff whole. Kane v. Timm, 11 Wn. App. 910, 915, 527 P.2d 480 (1974) (defendant need not pay for diminution in market value if a lesser amount will pay for replacement and make the plaintiff whole).
*441Burden of Proof on Depreciation
After deciding that it is impossible to prove how long the old pole would have lasted, the majority places on Puget Power the burden of showing that the new pole will not last longer than the old pole. Majority, at 438. As support for saddling Puget Power with this impossible burden, the majority relies upon Scott v. Rainbow Ambulance Serv., Inc., 75 Wn.2d 494, 452 P.2d 220 (1969) which stands for the proposition that the burden of segregating damages is upon the plaintiff. Majority, at 438. However, that case concerned segregation of damages among joint tortfeasors, and had nothing to do with determining the quantum of damages. Scott, 75 Wn.2d at 497.
As in any tort action, Puget Power should be required to present evidence of damage; the defendant then may present evidence that the amount should be lower because the pole is damaged, decayed or otherwise worth less than the original pole. In V.C. Edwards Contracting Co. v. Port of Tacoma, 83 Wn.2d 7, 514 P.2d 1381 (1973), the court allowed a partial offset, but declined to give the full offset requested because- "it would seem to us incumbent upon the [defendant] to furnish the trial court with more precise figures to substantiate any claimed larger sum." Edwards, at 16. Accord, Calbom v. Knudtzon, 65 Wn.2d 157, 167, 396 P.2d 148 (1964).
The Trier of Fact Should Calculate Damages
What measure of damages will make the plaintiff whole? The majority rejects Washington Water Power Co. v. Miller, 52 Wn. App. 565, 762 P.2d 16 (1988), a Division Three case. There the court stated that evidence of a 35-year average useful life of a pole for accounting purposes was too speculative to provide a basis for computing damages. Miller, 52 Wn. App. at 572. The majority argues that the Miller approach improperly puts the burden of proving the pole's estimated life expectancy on the tortfeasor. Majority, at 435.
*442As the majority notes in its truism, at page 435, no one can prove with any degree of certainty the useful life of a particular utility pole. Because Puget Power cannot prove what the future holds, the majority then requires it to base its recovery on the estimated life used for accounting purposes. What the majority has done is to determine for itself that the depreciation schedule is the proper factual basis for determining the life of the pole.4
The majority is repeating the mistake made in Younger v. Appalachian Power Co., 214 Va. 662, 202 S.E.2d 866 (1974), a case upon which the majority bases its conclusion that the burden of proof is upon the plaintiff. In Younger the court required that damages be based on the average useful life of poles in the entire transmission system:
[1] Thus, if a pole deteriorated in normal usage was to be replaced and an automobile damaged it an hour before the replacement crew arrived with a new pole, Appalachian would gain a windfall if the tortfeasor is required to pay the full replacement costs Appalachian was about to expend. [2] On the other hand, if an automobile damaged a pole an hour after it had been replaced in the normal course of replacement, Appalachian would be less than whole if the tortfeasor is permitted to pay less than full replacement costs. [3] In each case, the actual injury sustained by Appalachian is related to the useful life of the pole.
Younger, 214 Va. at 664-65. Number 3 does not necessarily follow from 1 and 2. If lightning struck the pole between the time of installation and the collision 1 hour later, or if the collision split the pole, revealing decay such that the pole would have had to be replaced within 1 year, then the tortfeasor should not be required to pay the full cost of a good pole, because he did not deprive the utility of a good pole. On the other hand, if a pole is 31, 35, or 50 years old, but is still like new, then the tortfeasor should be required *443to pay the replacement cost.5 If the pole is rated between "good" and "bad", then the damages should be assessed somewhere between full value and nothing.
The approaches of both the majority and Miller present a false dichotomy: either the depreciation is too speculative as a matter of law {Miller), or depreciation is, as a matter of law the only permissible method of valuation (the majority here). There is another way: the value of the pole is a question of fact, and the depreciation schedule may be relevant evidence if it is based on facts and reasonable inferences therefrom.
I do not disagree that the depreciation schedule is a fact upon which a reasonable trier of fact could base an award of damages. The depreciation schedule is probably a good estimate of the' expected life of a pole when it is first put in the ground; if the pole in question is an average pole, the schedule assumes that it will last for 31 years. However, other evidence also should be considered. The affidavit of Mr. Betzold, a staff engineer for Puget Power, included the assertion that a well maintained pole should last 50 years or more. Moreover, the estimate will change during the life of the pole: the trier of fact could have believed that the pole here was in "good" condition 14 years after it had been put in the ground and that its useful life expectancy was different from the expectancy of a pole in "almost good" or "bad" condition installed at the same time.
Thus, I would follow the reasoning of the court in Louisiana Power & Light Co. v. Smith, 343 So. 2d 367, 372 (La. Ct. App. 1977):
[I]f the record clearly supports a plaintiff's contention that the cost of a new pole ... is a particular amount, then it is the *444defendant's burden to show that such amount should be reduced by applying some depreciation factor. But, again, only the particular facts of each particular case can set forth a proper basis upon which the trial court may make the ultimate determination of whether or not to allow such depreciation as an offsetting factor—and to what extent. If the defendant is able to convince the jury or the trial judge that a depreciation factor is a legitimate deductible in coming to an overall computation of the damages, then it should be allowed. . . .
What we wish to make clear is that . . . "depreciation" [is] nothing more and nothing less than [an element] in the overall order of proof of special damages. . . .
For this court to embark upon the drafting of definitive rules for the finite method of ultimate computation of damages as it has to do with replacement of telephone poles or utility poles would be as futile as to embark upon defining a finite method by which a trial judge or jury should ultimately decide how to fix damages attributable to a broken arm or a ruptured inter-vertebral disc. The order of proof is, by its very nature, something that can not be so totally structured as to provide a set mathematical or legalistic formula for its ultimate computation.
Another court reasoned as follows:
[T]he sundry rules for measuring damages are subordinate to the ultimate aim of making good the injury done or loss suffered and hence "The answer rests in good sense rather than in a mechanical application of a single formula."
. . . The difficulty is that there is no discernible life expectancy of an individual pole and that although the period of 36 years is used for accounting purposes, the pole which was destroyed might well have served for a much longer period and the new pole may last for but a few years.
New Jersey Power & Light Co. v. Mabee, 41 N.J. at 441-42; see also Appalachian Power Co. v. Morrison, 152 W. Va. 638, 165 S.E.2d 809 (1969); Carolina Power & Light Co. v. Paul, 261 N.C. 710, 136 S.E.2d 103, 104 (1964); Board of Pub. Utils. v. Fenton, 669 S.W.2d 612 (Mo. App. 1984); Hartford Elec. Light Co. v. Beard, 3 Conn. Cir. Ct. 323, 213 A.2d 536, 538 (1965); Horton v. Georgia Power Co., 149 Ga. App. 328, 254 S.E.2d 479 (1979).
Our own court recognized a similar principle in Burr v. Clark, 30 Wn.2d 149, 190 P.2d 769 (1948). There, the court held that the defendant could be required to pay damages *445equal to the cost of a new boiler even though the boiler he destroyed had been purchased secondhand. Burr, at 157. The court allowed the plaintiff to recover the full cost because there was evidence that no secondhand boiler could be purchased, and that purchasing a new boiler was the cheapest method of restoring the status quo. Burr, at 157-58.
The amount of damages is within the discretion of the trier of fact so long as the damages are supported by substantial evidence. Edwards, 83 Wn.2d at 15; Rasor, 87 Wn.2d at 531. Even if the appellate court disagrees with the amount, it is not authorized to interfere with the verdict. Rasor, 87 Wn.2d at 531. We should remand for the trier of fact to determine the appropriate measure of damages.
Review granted at 116 Wn.2d 1006 (1991).

If the majority had followed its own reasoning—that it is impossible to prove the pole would have lasted any length of time—then damages should be denied completely as speculative.


Though Strong does not challenge the labor costs, there is nothing to keep future defendants who hit old poles from arguing that they should pay nothing because the pole has no value, and that the utility would have been required to expend the labor to put up a new pole in any event. See Younger, 214 Va. at 662; New Jersey Power & Light Co. v. Mabee, 41 N.J. 439, 197 A.2d 194, 195 (1964).